Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made, entered into and effective
this 1st day of September, 2011 (the “Effective Date”), by and between
DecisionPoint Systems, Inc., a Delaware corporation (the “Company”), and Ralph
S. Hubregsen (“Employee”).
 
WITNESSETH:
 
The Company desires to employ Employee on terms which will encourage the
attention and dedication of Employee to the Company as one of its key
employees.  Employee desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement.  Accordingly,
the Company and Employee hereby agree as follows:
 
1. EMPLOYMENT.  The Company offers and Employee accepts employment with the
Company upon the terms and conditions hereinafter set forth, which terms and
conditions shall supersede any other oral or written employment agreement(s) and
addendums thereto entered into by and between the Company, Employee and any
other party prior to the date of this Agreement and any and all rights and
obligations of the Company, Employee and any such other party under such
employment agreements and addendums, if any, shall be extinguished as of the
Effective Date.
 
2. DATE AND TERM.  The term of Employee’s employment hereunder with the Company
(the “Term”) shall commence as of the Effective Date and continue unless
terminated sooner as provided in Section 5 below. After an initial six month
period of employment (the “Initial Term”) from the Effective Date, Severance
Payments will be as set forth in Paragraph 6 hereof.
 
3. POSITION AND DUTIES.  Employee shall serve as Chief Operating Officer of the
Company, the duties and responsibilities of which shall include the management
of the Company’s  Sales Functions, Field Mobility Practice, Information
Technology, Software and Professional Services, Depot repair (staging, kitting
and support operations), Warehouse Operations, Product Development, and
Marketing, reporting and subject to the general supervision of Nicholas R. Toms,
or, in the event of his death, disability, retirement or termination, such other
person or persons as may be designated from time to time by the Company’s Board
of Directors (the “Board”).  Employee’s services shall be performed at the
headquarters of the Company and such other place(s) as may be agreed upon by
Employee and the Company.  Employee agrees, during the Term, to devote all of
Employee’s professional time, attention and skills to the performance of his
responsibilities and duties hereunder.
 
4. COMPENSATION AND EXPENSE REIMBURSEMENT.
 
(a) Base Salary and Annual Bonus.  For all services rendered by Employee under
this Agreement, the Company shall pay Employee an annual base salary of $275,000
(“Base Salary”). Employee’s Base Salary shall be payable in equal installments
in accordance with the normal payroll practices of the Company.  During the
Term, Employee will also be entitled to an annual bonus (“Annual Bonus”) which
shall be calculated pursuant to the terms set forth on Exhibit A, attached
hereto and made a part hereof, which Annual Bonus for any fiscal year shall be
paid to Employee on April 15 of the year following the close of such fiscal
year. At employee’s option the Annual Bonus shall be paid up to 50% in cash and
up to 50% in such number of unregistered shares of the common stock, par value
$0.001 per share, of the Company (“DPS Stock”) obtained by dividing such 50%
portion of the Annual Bonus amount by the average of the daily closing price per
share of the DPS Stock (adjusted appropriately for any stock split, stock
dividend, recapitalization, reclassification or similar transaction that is
effected or for which a record date occurs), as reported on the OTC Bulletin
Board or such other stock exchange on which the DPSI Stock is then listed or
quoted, for each of the ten (10) consecutive trading days ending on (and
including) the trading day that occurs two (2) trading days prior to (and not
including) the Annual Bonus payment date.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b) Benefits.  The Company shall provide to Employee at its cost and Employee
shall have the right to participate in all employee benefit plans and
arrangements as are from time to time made available to senior executives of the
Company generally (including, without limitation, such medical, disability,
Director and Officer liability, and life insurance coverage as may from time to
time be made so available, the Company’s 401(k) Plan, and the Company’s Employee
Stock Ownership Plan), subject to the terms and conditions of such plans and
arrangements.
 
(c) Stock Options .  Executive will be granted options to purchase 50,000 common
shares (“Shares”) of the Company at an exercise price per Share equal to the
closing bid price per Share on the Effective Date.  Such options will vest over
three years in three equal installments commencing on the first anniversary of
such grant.  It is intended that the options will qualify as Incentive Stock
Options for Federal Income Tax purposes and will be issued if, and when the
Company’s stockholders have approved a new Incentive Stock Option Plan (the “ISO
Plan”). Therefore you will be eligible to participate in the ISO Plan with
annual reviews and in accordance with the Company’s policies in effect from time
to time.
 
(d) Vacations.  Employee shall annually be entitled to four (4) weeks paid
vacation time (or such increased amount of time as may be made available to
Employee from time to time by the Company), with Employee’s vacations being
taken in accordance with the Company’s vacation policy.  Although unused
vacation time may not currently be carried over from one year to the next under
the Company’s vacation policy, upon any termination of Employee’s employment
hereunder Employee shall be paid for a pro rata portion of any unused vacation
time for the year in which the termination occurs. In addition, you will be
eligible for all public holidays and PTO days provided by the Company annually
in accordance with its policies as in effect from time to time.
 
(e) Expenses.  Employee shall be entitled to reimbursement for all reasonable
and necessary expenditures incurred in the performance of his duties hereunder,
provided that such expenditures are incurred and accounted for in accordance
with the policies and procedures of the Company as may be in effect from time to
time for senior executives generally.
 
5. TERMINATION.
 
(a) Termination by the Company.  Subject to the remaining provisions of this
Section 5(a), the Board may terminate Employee’s employment hereunder at any
time (i) during the Initial Term, (ii) for Cause, (iii) if Employee suffers a
Disability, or (iv) at any time after the Initial Term without Cause.
 
(i) As used herein, “Disability” shall mean the inability of Employee to perform
his duties with the Company on a full-time basis for 180 days in any one-year
period as a result of incapacity due to mental or physical illness.
 
(ii) Termination for “Cause” as used herein shall be limited to (A) Employee’s
willful and continued failure (other than as a result of physical or mental
incapacity) to perform the duties of Employee’s position or to follow the
direction of the Board following written notice from the Board specifying such
failure, or (B) Employee’s being convicted of, or pleading guilty or nolo
contendere to, a felony or criminal fraud.  Before Employee may be terminated
for Cause, however, he shall be given a notice of intent to terminate (setting
forth in reasonable detail the facts and circumstances claimed to provide the
basis for “Cause”).  Before he is thereafter given a Notice of Termination (as
described in Section 5(c) below), Employee and his legal advisor(s), if any,
shall be provided an opportunity before the Board to discuss the facts and
circumstances claimed to provide the basis for the “Cause.”
 
(b) Termination Without Cause.  Executive may be terminated by the Board of
Directors after the Initial Term, without Cause.  Executive may also be
terminated by the Board of Directors without Cause after a “Change in Control”
as such term is defined below.  Termination after a Change In Control shall
include not only actual termination but also constructive termination which will
include a material reduction in salary without the Employee’s consent,
diminution in the Executive’s responsibilities, reporting requirements or any
mandate requiring the Executive to relocate more then 50 miles from his current
location.
 
A Change in Control shall be deemed to have occurred
 
(i) Upon the sale of the Company;  or (ii) in the event a shareholder or group
of shareholders acquires 51% or more of the Company’s outstanding Common Stock
or a majority of the Board of Directors, in each case without the consent of a
majority of the Board of Directors then in office prior to such Shareholder or
Group of Shareholders acquiring 51% or more of the Company’s outstanding Common
Stock or Board control.
 
(c) Termination by Mutual Agreement.  Employee’s employment may also be
terminated pursuant to the mutual agreement of Employee and the Company.  Any
termination of Employee’s employment by mutual agreement of the parties shall be
memorialized by an agreement which is reduced to writing and signed by Employee
and a duly appointed officer of the Company.
 
(d) Notice of Termination.  Any termination of Employee’s employment (other than
a termination due to Employee’s death or pursuant to the parties’ mutual
agreement) shall be communicated by written Notice of Termination.  For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision so
indicated.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Date of Termination.  The “Date of Termination” shall mean (1) if Employee’s
employment is terminated by his death, the end of the month in which his death
occurred; (2) if Employee’s employment is terminated pursuant to the parties’
mutual agreement, the end of the month in which such agreement is effective; and
(3) if Employee’s employment is terminated for any other reason, the later of
(i) the end of the month in which a Notice of Termination is given, or (ii) the
end of the month in which such a Notice of Termination is to be
effective.  Notwithstanding anything stated in this Agreement to the contrary,
however, if Employee’s death occurs after a Notice of Termination has been
delivered hereunder, the “Date of Termination” shall mean the end of the month
in which Employee’s death occurred.
 
6. RIGHTS UPON TERMINATION.
 
(a) If Employee’s employment is terminated by the Board as described in Section
5(a) above or as a result of Employee’s death, (i) the Company shall pay
Employee all Base Salary payable to him under Section 4(a) through the Date of
Termination and Employee’s Annual Bonus for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs if such Annual
Bonus has not been paid as of the Date of Termination (at the time such Annual
Bonus would otherwise have been paid), (ii) the Company shall reimburse Employee
for all unreimbursed expenses described in Section 4(d), if any, which are
incurred through the Date of Termination, and (iii) the Company shall pay
Employee a prorated Annual Bonus (based on the portion of the applicable fiscal
year served by Employee) for the fiscal year during which occurs the Date of
Termination, based on actual performance for such fiscal year at the same time
bonuses would be payable to Employee if Employee had continued in
employment.  Except as otherwise provided herein, Employee’s rights to Base
Salary and Annual Bonus for workdays occurring after the Date of Termination
shall permanently cease after such date.  Employee’s post-termination rights
under any employee benefit plans and arrangements as may from time to time be
made available to or for Employee or the Company’s executives shall be as
described therein.  Except as otherwise provided herein, all payment(s) made to
Employee pursuant to the first sentence of this Section 6(a) shall be paid,
subject to applicable withholding, on the 30th day following the Date of
Termination.
 
(b) If Employee’s death occurs prior to his receipt of the payment(s) provided
for in Section 6(a) above, payment(s), if any, shall be paid to Employee’s
designated beneficiary, or if he or she predeceases Employee or no beneficiary
has been designated, to Employee’s estate.
 
(i) In the event that the Employee is terminated without Cause during the
Initial Term then Employee shall be entitled to a severance payment equal to two
months of accrued salary plus two months of COBRA payments.
 
(ii) In the event the Employee is terminated without Cause, after the Initial
Term but within the first twelve months of employment, then he shall be entitled
to a severance payout equal to three months of annual salary plus three months
of COBRA payments, and reimbursement of all accrued but unpaid expenses.


(iii) In the event Employee is terminated without Cause after 12 months of
employment, then he shall be entitled to a severance payment of six months base
salary plus six months of COBRA payments.
 
(c) In the event that Executive is terminated without Cause after a Change in
Control, then Executive shall be entitled to a severance payment calculated upon
the scale set forth in the Schedule set forth in Exhibit B hereto.
 
7. WORK PRODUCT, CONFIDENTIALITY AND COVENANT NOT TO COMPETE.
 
(a) Ownership of Work Product.
 
(i) Employee has attached hereto, as Exhibit C, a list describing all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by him prior to his employment with the Company
(collectively referred to as “Prior Inventions”), which belong to Employee,
which relate to the Company’s business, products or research and development,
and which are not assigned to the Company hereunder; or, if no such list is
attached, Employee represents that there are no such Prior Inventions.  If in
the course of Employee’s employment with the Company, he incorporates into Work
Product (as defined below) a Prior Invention owned by him or in which he has an
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
Work Product.
 
(ii) Employee agrees that he will promptly make full written disclosure to the
Company of any and all Work Product made by Employee, either solely or
jointly.  The Company shall own all Work Product.  To the extent permitted by
law, all Work Product shall be considered work made for hire by Employee and
owned by the Company.
 
(iii) If any of the Work Product may not, by operation of law, be considered
work made for hire by Employee for the Company or if ownership of all right,
title and interest of the intellectual property rights therein shall not
otherwise vest exclusively in the Company, except as prohibited by law, Employee
hereby assigns, and upon creation thereof automatically assigns, to the Company,
its designees, successors and assigns, all of Employee’s right, title and
interest in and to Work Product.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(iv) The Company, its designees, successors and assigns, shall have the right to
obtain and hold in its or their own name copyrights, patents, registrations, and
any other protection available for the Work Product.  Employee agrees to assist
the Company, or its designees,  successors and assigns, at the Company’s
expense, in every proper way to secure the Company’s rights in the Work Product
and any copyrights, patents, mask work rights or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and designees, the sole and exclusive rights, title and
interest in and to such Work Product, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto.  Employee further
agrees that his obligation to execute or cause to be executed, when it is in his
power to do so, any such instrument or papers shall continue after the
termination of his employment.  If the Company is unable because of Employee’s
mental or physical incapacity or for any other reason to secure his signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Work Product or original works of authorship
assigned to the Company as above, then Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as his
agent and attorney in fact coupled with an interest, to act for and in his
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by him.
 
(v) For purposes hereof, “Work Product” shall mean inventions, original works of
authorship, developments, concepts, improvements or Trade Secrets (as herein
defined), whether or not patentable or registrable under copyright, patent or
similar laws, which Employee may solely or jointly conceive or develop or reduce
to practice, or cause to be conceived or developed or reduced to practice,
during the period of time he is in the employ of the Company and that are within
the scope and duration of his employment.  “Work Product” specifically excludes
inventions, original works of authorship, developments, concepts and
improvements developed by Employee entirely on his own time without using the
Company’s equipment, supplies, facilities, Trade Secrets or Confidential
Information (as hereinafter defined), except for those inventions, original
works of authorship, developments, concepts and improvements that both (i)
relate to the Company’s actual or anticipated business, research or development
and (ii) result from or are connected with work performed by Employee for the
Company.  Employee hereby irrevocably relinquishes for the benefit of the
Company and its assigns any moral rights in all Work Product recognized by
applicable law.  Employee shall not incorporate any invention, original work of
authorship, development, concept, improvement, or trade secret owned, in whole
or in part, by any third party, into any Work Product without Company’s prior
written permission.
 
(b) Confidentiality.
 
(i) During the Term and for a period of two (2) years thereafter, Employee shall
maintain in strict confidence, shall not use or disclose (except as required to
perform Employee’s duties under this Agreement), and shall assist and comply
with all Company efforts, procedures, and programs to maintain the secrecy of
all Trade Secrets and Confidential Information of the Company, its affiliates
and customers.
 
(ii) For purposes of this Agreement, the term “Trade Secrets” means any
scientific or technical information, design, process, procedure, formula or
improvement that derives independent economic value from not being generally
known, and not being readily ascertainable through proper means, to the
Company’s competitors or any other person or entity that can obtain economic
value from its use.  To the fullest extent consistent with the foregoing, and
otherwise lawful, Trade Secrets shall include, without limitation, information
and documentation pertaining to the design, specifications, capacity, testing,
installation, implementation and customizing techniques and procedures
concerning the Company’s present and future products and services.  This
includes, but is not limited to:
 
(A) software (including source and object code), algorithms, inventions,
designs, concepts, discoveries, improvements, computer processing systems,
techniques, methodologies, formulas, processes, compilations of information,
data, models, photographs, know-how, machines, plans, techniques, user
documentation, functional overviews, screen layouts, report layouts, processing
flow charts and other work products, drawings, proposals, job notes, reports,
records, and specifications, whether the foregoing have been developed by or for
the Company or otherwise obtained by the Company;
 
(B) customer or prospective customer or referral lists and contact information,
agreements, prospects, strategies, purchase needs, preferences and habits,
plans, records, files, or other similar information;
 
(C) project agreements, product agreements, service agreements, sales contracts,
licenses, negotiations, strategies, plans, records, forms or files;
 
(D) Company policy and operating manuals or procedures, work-flow systems,
product-design processes and systems and strategies for providing services;
 
(E) Company performance or financial statements or other such information;
 
(F) product, application and service price lists, forms, contracts, marketing or
other research and development data and the results thereof or related
information; and
 
(G) product, application and service testing or evaluation results or similar
information.
 
(iii) For purposes of this Agreement, the term “Confidential Information” means
any data or information and documentation, in addition to that which is a Trade
Secret, that is valuable to Company and not generally known to the public,
including but not limited to:
 
 
 
4

--------------------------------------------------------------------------------

 
 
(A) financial information, including but not limited to earnings, assets, debts,
prices, fee structures, volumes of purchases or sales, or other financial data,
whether relating to Company generally, or to particular products, services,
geographic areas, or time periods;
 
(B) supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by Company, the names
and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to Company the details of
which are not generally known;
 
(C) marketing information, including but not limited to details about ongoing or
proposed marketing programs or agreements by or on behalf of Company, marketing
forecasts, results of marketing efforts or information about impending
transactions;
 
(D) Employee may not, during the Term and for a period of two (2) years
thereafter, directly or indirectly use, disclose or disseminate to any other
person, organization or entity or otherwise use any Trade Secrets or
Confidential Information, except as specifically required in the performance of
his duties for the Company.
 
Employee may not disclose to the Company, use, or induce the Company to use, any
proprietary information or trade secrets of others.  Employee represents and
warrants that he has returned all property and confidential information
belonging to all prior employers.
 
Employee agrees that he will not, during his employment with the Company,
improperly use or disclose any proprietary information or trade secrets of any
former or concurrent employer or other person or entity and that Employee will
not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.  Further, Employee
agrees to abide by all lawful provisions of any covenants not to compete that he
may have with prior employers.
 
(c) Return of Materials.  Upon the request of the Company and, in any event,
upon the termination of Employee’s employment, Employee shall deliver to Company
all memoranda, notes, records, drawings, daily or monthly appointment calendars
(regardless of how kept), manuals, disks and other documents and media,
regardless of form, that contain Work Product, Trade Secrets, Confidential
Information, or otherwise relate to the Company’s business.  Employee shall not
retain any such materials (whether in original or duplicated form) following
such delivery.
 
(d) Company deemed to include CMAC, Inc.  For purposes of this Section 7 in its
entirety, the term “Company” shall be deemed to encompass and include
DecisionPoint Systems, Inc. and its affiliates (as defined in Rule 405 under the
Securities Act of 1933, as amended), which shall include CMAC, Inc.
 
(e) Enforcement.  The provisions of Section 7 in its entirety shall survive
termination of this Agreement or the lapse of the Term without renewal.  In the
event of any breach or threatened breach by Employee of any covenant contained
in Section 7 of this Agreement, the resulting injuries to the Company would be
difficult or impossible to estimate accurately, even though irreparable injury
or damage.  Accordingly, an award of legal damages, if without other relief,
would be inadequate to protect the Company.  Employee therefore agrees that, in
the event of any such breach or threatened breach, the Company shall be entitled
to obtain an injunction to restrain the breach or anticipated breach of any such
covenant, and to obtain any other available legal, equitable, statutory, or
contractual relief.  Should the Company have cause to seek such relief, no bond
shall be required.
 
8. ASSIGNMENT.  Neither party to this Agreement may assign or delegate any of
its rights or obligations hereunder without the other party’s prior written
consent.
 
9. AMENDMENT AND MODIFICATION.  No amendment or modification of the terms of
this Agreement shall be binding upon either party unless reduced to writing and
signed by Employee and the Company.
 
10. SEVERABILITY.  The parties intend this Agreement to be enforced to the
maximum extent permitted by law.  In the event any provision of this Agreement
is deemed to be invalid or unenforceable any court of competent jurisdiction,
such provision will be deemed to be restricted in scope or otherwise modified to
the extent necessary to render it valid or enforceable.  The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement which will remain in
full force and effect.
 
11. CONTROLLING LAW.  The terms of this Agreement will be construed and governed
in accordance with the internal laws, but not the laws of conflicts, of the
State of Delaware applicable to agreements made and to be performed in that
State.  Any controversy or claim arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or arising out of or
relating in any way to this Agreement, shall be submitted to final and binding
arbitration, to be held in the State of Delaware, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.  The arbitrator shall decide all issues relating to
arbitrability, and shall have the power to grant equitable relief, including
injunctions, temporary restraining orders, etc.  In the event that any
arbitration, action, suit or other proceeding is instituted to remedy, prevent,
or obtain relief from a breach of this Agreement, or arising out of a breach of
this Agreement, the prevailing party shall recover all costs and reasonable
attorneys’ fees incurred by such party in each and every action, suit or other
proceeding, including any and all appeals or petitions therefrom.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
12. NOTICES.  Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if delivered by hand, sent via facsimile,
or sent by registered or certified mail, return receipt requested, as follows:
 
As to Employee:
 
Mr. Ralph S. Hubregsen
3320 East Kentucky Avenue
Denver, CO 80209


to the Company at:
 
DecisionPoint Systems, Inc.
Attn:  Donald W. Rowley, Chief Financial Officer
19655 Descartes
Foothill Ranch, California  92610-2609
Facsimile: 949.859.3647
 
with a copy to:
 
Law Office of Jeffrey D. Marks, P.C.
415 Clifton Avenue
Clifton, New Jersey  07011
Facsimile:  (973) 253-8858
 
or to such other address as either party hereto may designate to the other by
written notice given in accordance with this Agreement.  Notices shall be deemed
sent on the date personally delivered and receipt or written acknowledgement is
received if sent via facsimile.
 
13. WAIVER OF BREACH.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any party which are not expressly set forth in this Agreement.  No waiver by any
party hereto of a breach of any provision of this Agreement by any other party,
or of compliance with any condition or provision of this Agreement to be
performed by such other party, will operate or be construed as a waiver of any
subsequent breach by such other party or any similar or dissimilar provisions
and conditions at the same or any prior or subsequent time.  The failure of any
party hereto to take any action by reason of such breach will not deprive such
party of the right to take action at any time while such breach continues.
 
14. ENTIRE AGREEMENT.  Except as otherwise noted herein or in any separate
agreement entered into by Employee and the Company, this Agreement constitutes
the entire agreement between the parties concerning the subject matter hereof
and supersedes all prior and contemporaneous agreements, if any, between the
parties relating to the subject matter hereof.
 
15. COMPLIANCE WITH CODE SECTION 409A.
 
(a) This Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended.  If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed.  For purposes of Section 409A, (i) all
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” within the meaning of such term
under Section 409A, (ii) each payment made under this Agreement shall be treated
as a separate payment and (iii) the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments.  In no event shall Employee, directly or indirectly, designate the
calendar year of payment.
 
(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding any provision in this Agreement to the contrary, if, at the
time of Employee’s separation from service with the Company, the Company has
securities which are publicly traded on an established securities market,
Employee is a “specified employee” (as defined in Section 409A) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under Section 409A, then the
Company will postpone the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Employee) that are not otherwise exempt from
Section 409A until the first payroll date that occurs after the date that is six
(6) months following Employee’s separation from service with the Company (as
determined under Section 409A).  If any payments are postponed pursuant to this
Section 15(c), then such postponed amounts will be paid in a lump sum to
Employee on the first payroll date that occurs after the date that is six (6)
months following Employee’s separation from service with the Company.  If
Employee dies during the postponement period prior to the payment of any
postponed amount, such amount shall be paid to the personal representative of
Employee’s estate within sixty (60) days after the date of Employee’s death.
 
[Signature Page Follows]
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement, personally
and as corporate officer thereunto duly authorized on the day and year first set
forth above.
 
 

Employee:         DecisionPoint Systems, Inc.         (The “Company”):          
 
/s/ Ralph S. Hubregsen   
   
/s/ Nicholas R. Toms
 
Ralph S. Hubregsen    
   By:  
Nicholas R. Toms
 
 
   
Chief Executive Officer
 

 
                                                                       
 
                                                              
                                                                                             

 
8

--------------------------------------------------------------------------------

 
 


 
EXHIBIT A
 
BONUS
 


 
Employee shall be entitled to earn an annual bonus for performance based upon
achieving certain levels of profit, more specifically defined as Earnings Before
Interest, Taxes, Depreciation and Amortization (“EBITDA”); provide that mutually
agreeable revenue and gross margin targets are also met or exceeded.  For
purposes of developing a ‘baseline’ level of EBITDA, the Company will use the
EBITDA to be determined in the 2012 budget process and thereafter to be
determined annually.  EBITDA shall be calculated in accordance with GAAP.  At
plan, Executive will be entitled to the $150,000 set forth in Paragraph 4(a) of
this Agreement.  No bonus will be payable unless the Company exceeds 85% of
planned EBITDA.  For each 1% increase over 85%, Executive will be entitled to a
bonus of $10,000.  In the event that the Company exceeds planned EBITDA, then
for each 1% over plan Executive will be entitled to a further $10,000 up to a
maximum of $50,000 for a total bonus of $200,000.  In calculating EBITDA, the
cost of such bonus payments will be expensed to reach a bonus payment threshold
of EBITDA.
 


 
 
9

--------------------------------------------------------------------------------

 


 


 


  EXHIBIT B
 


 
  Severance in Event of Change in Control and Termination without Cause
 


 
Years of Service
Severance
1
Six months salary
2 or greater
12 months salary



 


 
10

--------------------------------------------------------------------------------

 


 
  Exhibit C
 


 
  None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11